DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This Office Action is responsive to the amendment filed on 06 April 2021. As directed by the amendment: Claims 1, 9, 25, and 31 have been amended, and Claims 5, 19, 20, 22-24, 29, and 30 stand withdrawn. Claims 1-32 currently stand pending in the application. 
The amendments to Claim 9 are sufficient to overcome the relevant rejections under 35 U.S.C. 112(b) listed in the previous action. Namely, the indefiniteness has been resolved. Accordingly, the relevant rejections under 35 U.S.C. 112(b) are withdrawn. However, the current amendments have resulted in a further rejection under 35 U.S.C. 112(b) as presented below. 

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102(a)(1)/(2) and 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Of particular note, the added limitation “a substantial portion of a longitudinal length of the casing” to Claims 1 and 25 has resulted in a rejection under 35 U.S.C. 112(b). The breadth of the limitation is unclear. The term substantial is commonly defined as “of considerable size” or “important” or “consisting of or relating to a substance” or “not imaginary,” and the term considerable may be defined as “rather large” or “not a little.” A substantial portion may thus be interpreted to include any of i.e. not imaginary, not a little) that is important in its particular function. Applying this interpretation to the previous rejections under 35 U.S.C. 102(a)(1)/(2) as anticipated by Swisher (US 7,998,113), Pacak (US 2017/0135687), and Hasson (US 5,176,697), the portion of the longitudinal length of the casing that is surrounded by each respective inflatable outer membrane is a substantial portion, because it is identifiable (it is of a visible length that is identifiable by being covered by the outer membrane), not imaginary, and not a little, relatively, that is important in its particular function of holding the outer membrane. Therefore, the rejections presented in the previous Office Action could be maintained since the references meet the claimed limitations, interpretation supra. However, in the interest of advancing prosecution, the rejections under 35 U.S.C. 102(a)(1)/(2) and 35 U.S.C. 103 below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 










Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-18, 21, 25-28, 31, and 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As to Claims 1 and 25, the limitation “a substantial portion of a longitudinal length of the casing” renders the claims indefinite, because the breadth of the limitation is unclear. The term substantial is commonly defined as “of considerable size” or “important” or “consisting of or relating to a substance” or “not imaginary,” and the term considerable may be defined as “rather large” or “not a little.” A substantial portion may thus be interpreted to include any of a variety of portions of the length of the casing, and does not necessitate a majority of the length, or a substantially entire length, as it appears is intended by the amendment. A fraction of the length is substantial in its composition by virtue of it being an identifiable portion (i.e. not imaginary) that is important in its particular function. For examination purposes, the limitation will be interpreted as a portion of a longitudinal length of the casing. 





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 8, 16, 21, 25, 27, and 32 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Patent Application Publication No. US 2019/0059937 to Buyda et al. (hereinafter, “Buyda”). 
As to Claims 1, 3, 4, 7, 8, 16, and 21, Buyda discloses a cannula adapted to be inserted into an incision site comprising a casing (14) defining a lumen (26) sized and dimensioned to receive one or more medical instruments (¶47), shown in FIG. 4, a bellows (20a), an inflatable outer membrane (16 and 20b) attached to the casing and surrounding a substantial portion of a longitudinal length of the casing (¶46), shown in FIG. 4, which extends from a distal end to a proximal end of the casing, at least one flow channel (36) fluidly connecting the bellows to the outer membrane (¶49, 51) (the flow channel fluidly connects the bellows to portion 20b of the outer membrane, with portions of the outer membrane fluidly connected to each other since they are monolithically formed, ¶51, and thus at least indirectly to the bellows via the flow channel), and at least one activator (18) that activates the bellows to push a fluid into the outer membrane to fill or pressurize the outer membrane (¶54-58), wherein the filled or i.e. the tissue is cut, and does not necessarily require the outer membrane to directly contact an actual internal face of an incision plane - the filled or pressurized portion 20b of the outer membrane is adapted to press upwards/adjacently against the tissue that has been cut at the incision site to seal the incision site, and at least a proximal edge of the membrane directly contacts an edge of the cut plane), shown in FIG. 6; wherein the at least one activator deactivates the bellows (when disengaged) to move the fluid contained in the outer membrane to de-pressurize the outer membrane (¶52, 60-61); wherein the fluid is contained inside the bellows and wherein the at least one activator compresses the bellows (¶54-58); wherein the at least one flow channel is located on or within the casing (¶49), shown in FIG. 3; the cannula capable of being wedged within the incision site, shown in FIG. 6; wherein the at least one activator comprises a rotatable cap (¶56; activator may comprise a rotate and lock engagement); wherein the casing is 3-D printed (interpreted as a product by process limitation which is given limited weight and not limited to the manipulation of the recited steps, but only to the structure implied by the steps, which in this case is the resulting casing, which as claimed is disclosed in Buyda). 
As to Claims 25, 27, and 32, Buyda discloses a cannula adapted to be inserted into an incision site comprising a casing (14) defining a lumen (26) adapted to receive one or more medical instruments (¶47), shown in FIG. 4, an inflatable outer membrane (16 and 20b) attached to the casing and surrounding a substantial portion of a longitudinal length of the casing (¶46), shown in FIG. 4, which extends from a distal end to a proximal end of the casing, at least one flow channel (36) fluidly i.e. the tissue is cut, and does not necessarily require the outer membrane to directly contact an actual internal face of an incision plane - the filled or pressurized portion 20b of the outer membrane is adapted to press upwards/adjacently against the tissue that has been cut at the incision site to seal the incision site, and at least a proximal edge of the membrane directly contacts an edge of the cut plane), shown in FIG. 6; wherein the fluid in the outer membrane is pressurized above a pressure of an insufflated fluid (the relative pressure is interpreted as intended use, without positive recitation of an insufflated fluid, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the fluid in the outer membrane is fully capable of being pressurized above a pressure of an insufflated fluid remaining external to the cannula and would only depend on the volume of fluid in the fluid reservoir, since this would allow the outer membrane to remain inflated and to sufficiently hold the cannula in place; as written, the claimed insufflated fluid need not even be insufflated into the same patient but may refer to a fluid insufflated into another patient or to the same patient during a different procedure); the cannula capable of being wedged within the incision site, shown in FIG. 6.  

Claims 25, 27, and 32 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 8,382,707 to Albrecht et al. (hereinafter, “Albrecht”). 
As to Claims 25, 27, and 32, Albrecht discloses a cannula adapted to be inserted into an incision site comprising a casing (610) defining a lumen adapted to receive one or more medical instruments, shown in FIG. 33, an inflatable outer membrane (620) attached to the casing and surrounding a substantial portion of a longitudinal length of the casing (col. 21 / ll. 16-22), shown in FIG. 30, which extends from a distal end to a proximal end of the casing, at least one flow channel (636) fluidly connecting a fluid reservoir (connected at 630) to the outer membrane (col. 21 / ll. 38-62), and at least one activator (depressor of syringe) to push a fluid into the outer membrane (from the fluid reservoir) to fill or pressurize the outer membrane, wherein the filled or pressurized outer membrane is adapted to press against a cut tissue at the incision site to seal the incision site (the outer membrane at 622 and 624 is filled or pressurized, such that when 622 and 624 are filled or pressurized, the outer membrane as a whole [entire length of 620] is in the filled or pressurized state and portions of this filled or pressurized outer membrane as a whole are adapted to press against an internal face of an incision plane, e.g. at 626; under broadest reasonable interpretation, the term “cut tissue” may comprise a region of tissue in which there is an incision, i.e. the tissue is cut, and does not necessarily require the outer membrane to directly contact an actual internal face of an incision plane - the filled or pressurized portions 622 and 624 of the outer membrane are adapted to press upwards or downwards/adjacently against the tissue that has been cut at the incision site to seal the incision site); wherein the fluid in the outer membrane is pressurized above a pressure of an insufflated fluid (the relative pressure is interpreted as intended use, without positive recitation of an insufflated fluid, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the fluid in the outer membrane is fully capable of being pressurized above a pressure of an insufflated fluid remaining external to the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht in view of U.S. Patent Application Publication No. US 2017/0087311 to Sias et al. (hereinafter, “Sias”). 
Albrecht discloses a cannula adapted to be inserted into an incision site comprising a casing (610) defining a lumen sized and dimensioned to receive one or more medical instruments, shown in FIG. 33, a fluid reservoir (interior of syringe, connected at 630), an inflatable outer membrane (620) attached to the casing and surrounding a substantial portion of a longitudinal length of the casing (col. 21 / ll. 16-22), shown in FIG. 30, which extends from a distal end to a proximal end of the casing, at least e.g. at 626; under broadest reasonable interpretation, the term “cut tissue” may comprise a region of tissue in which there is an incision, i.e. the tissue is cut, and does not necessarily require the outer membrane to directly contact an actual internal face of an incision plane - the filled or pressurized portions 622 and 624 of the outer membrane are adapted to press upwards or downwards/adjacently against the tissue that has been cut at the incision site to seal the incision site); wherein fluid passes through a valve (col. 21 / ll. 41-43); wherein the fluid is contained inside the fluid reservoir and wherein the at least one activator compresses the fluid reservoir (in volume); wherein the at least one flow channel is located on or within the casing (col. 21 / ll. 51-62), shown in FIG. 32; the cannula capable of being wedged within the incision site (col. 23 / ll. 31-51). 
Albrecht is silent as to a bellows, at least one flow channel fluidly connecting the bellows to the outer membrane, and at least one activator that activates the bellows to push a fluid into the outer membrane to fill or pressurize the outer membrane, wherein the bellows is filled with the fluid through a valve fluidly connected to the bellows, wherein the fluid is contained inside the bellows and wherein the at least one activator compresses the bellows. 
Sias teaches a means of pushing a fluid comprising a bellows (632) and an activator (636,640) that activates the bellows to push a fluid to a target [0098], shown in Fig. 16, a flow channel (660) fluidly connecting the bellows to the target, wherein the bellows is filled with the fluid through a port (620) 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the system in Albrecht with a bellows and activator as taught by Sias, to replace the syringe disclosed in Albrecht, since the simple substitution of one known element for another (replacing a syringe with an activateable bellows) to obtain predictable results (expulsion of fluid in a desired direction) is within the ordinary skill in the art. The bellows and activator as taught by Sias would provide the fluid for Albrecht that travels into and through the flow channel to fill or pressurize the outer membrane (outlet 660 of Sias is connected to flow channel 636 in Albrecht at 630, fluidly connecting the bellows to the outer membrane). 
Further, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to fill the bellows with the fluid through a valve fluidly connected to the bellows, since Albrecht contemplates that a check valve at an inlet provides a port to introduce fluid in a controlled manner (col. 21 / ll. 41-43), such that a check valve at an inlet to the bellows (i.e. fluidly connected to the bellows) through which the bellows is filled with the fluid would provide a port to introduce the fluid to the bellows in a controlled manner. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht in view of Sias (hereinafter, “Albrecht/Sias”), as applied to Claim 1 above, and further in view of U.S. Patent No. US 8,696,557 to Fischvogt and U.S. Patent No. US 5,634,937 to Mollenauer et al. (hereinafter, “Mollenauer”); and Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht in view of Fischvogt and Mollenauer. 
As to Claim 10, Albrecht/Sias disclose the claimed invention except for further comprising an inner membrane inflatable with the fluid to seal the lumen with or without the one or more medical instruments disposed therein. 
Fischvogt teaches that a cannula may comprise an inflatable outer membrane (116) to prevent longitudinal movement of the cannula when inserted into a body cavity, and an inflatable inner membrane (120) to enable sealed passage of medical instruments through the cannula lumen (col. 3 / ll. 17-27; col. 4 / ll. 16-41). 
Mollenauer teaches a cannula comprising a casing (22) defining a lumen sized and dimensioned to receive one or more medical instruments, a bellows (25), shown in Fig. 6, an inflatable inner membrane (20), at least one flow channel fluidly connecting the bellows to the inner membrane, wherein the bellows pushes a fluid into the inner membrane to seal the lumen with or without the one or more medical instruments disposed therein (col. 6 / ll. 9 – col. 7 / ll. 7). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the cannula disclosed in Albrecht/Sias with an inflatable inner membrane as well as the outer inflatable membrane, because as taught by Fischvogt, the outer membrane is used to prevent longitudinal movement of the cannula when inserted into a body cavity, and the inner membrane is used to enable sealed passage of medical instruments through the cannula lumen, which are both required by Albrecht/Sias. Albrecht contemplates a seal for sealed passage of medical instruments (col. 20 / ll. 63-65). The provision of the inner membrane such as taught by Mollenauer would allow the lumen to accommodate medical instruments having different diameters without the loss of insufflation fluid or the introduction of non-sterile air into the body cavity. The inner membrane may be connected to the inside of the lumen disclosed in Albrecht/Sias, with a flow channel provided through the casing to fluidly connect the bellows as taught by Sias to the inner membrane. The 
As to Claim 28, Albrecht discloses the claimed invention except for further comprising an inner membrane inflatable with the fluid to seal the lumen with or without the one or more medical instruments disposed therein. 
Fischvogt teaches that a cannula may comprise an inflatable outer membrane (116) to prevent longitudinal movement of the cannula when inserted into a body cavity, and an inflatable inner membrane (120) to enable sealed passage of medical instruments through the cannula lumen (col. 3 / ll. 17-27; col. 4 / ll. 16-41). 
Mollenauer teaches a cannula comprising a casing (22) defining a lumen adapted to receive one or more medical instruments, shown in Fig. 6, an inflatable inner membrane (20), at least one flow channel fluidly connecting a fluid reservoir (inside 25) to the inner membrane, and at least one activator (25; under broadest reasonable interpretation, the activator causes the fluid to move when activated) to push a fluid into the inner membrane to seal the lumen with or without the one or more medical instruments disposed therein (col. 6 / ll. 9 – col. 7 / ll. 7). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the cannula disclosed in Albrecht with an inflatable inner membrane as well as the outer inflatable membrane, because as taught by Fischvogt, the outer membrane is used to prevent longitudinal movement of the cannula when inserted into a body cavity, and the inner membrane is used to enable sealed passage of medical instruments through the cannula lumen, which are both required by Albrecht. Albrecht contemplates a seal for sealed passage of medical instruments (col. 20 / ll. 63-65). The provision of the inner membrane such as taught by Mollenauer would allow the lumen to accommodate medical instruments having different diameters without the loss of insufflation fluid or the introduction of non-sterile air into the body cavity. The inner membrane may be connected . 

Claims 9 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht/Sias, as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. US 2009/0275898 to Wenchell; and Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht in view of Wenchell. 
As to Claims 9 and 31, Albrecht/Sias are silent as to wherein the fluid comprises an insufflated fluid from a body cavity and the fluid in the outer membrane is pressurized above a pressure in the body cavity. 
Wenchell teaches a cannula comprising a casing defining a lumen sized and dimensioned to receive one or more medical instruments and an inflatable membrane attached to the casing and filled with a fluid, shown in Fig. 3, wherein the cannula is insertable into body cavity through an incision site and is wedged within the incision site and the fluid comprises an insufflated fluid from the body cavity ([0032], insufflated fluid may be permitted to enter the lumen to assist in inflating the membrane). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide an opening through the cannula disclosed in Albrecht/Sias to allow insufflated fluid from the body cavity to assist in inflating the outer membrane, as taught by Wenchell, since this would offer supplementary fluid to the fluid pushed in via the bellows. The insufflated fluid may help to expand the membrane as the cannula is being inserted into the body cavity, with the bellows then fully inflating the membrane to keep the cannula emplaced. The bellows would pressurize the outer membrane above a pressure of the insufflated fluid remaining external to the cannula in the 
As to Claims 26 and 27, in another interpretation, Albrecht is silent as to wherein the fluid in the outer membrane comprises an insufflated fluid, and wherein the fluid in the outer membrane is pressurized above a pressure of an insufflated fluid. 
Wenchell teaches a cannula comprising a casing defining a lumen sized and dimensioned to receive one or more medical instruments and an inflatable membrane attached to the casing and filled with a fluid, shown in Fig. 3, wherein the fluid in the membrane comprises an insufflated fluid ([0032], insufflated fluid may be permitted to enter the lumen to assist in inflating the membrane). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide an opening through the cannula disclosed in Albrecht to allow insufflated fluid from the body cavity to assist in inflating the outer membrane, as taught by Wenchell, since this would offer supplementary fluid to the fluid pushed in via the activator. The insufflated fluid may help to expand the membrane as the cannula is being inserted into the body cavity, with the activator then fully inflating the membrane to keep the cannula emplaced. The activator would pressurize the outer membrane above a pressure of the insufflated fluid remaining external to the cannula, since this would allow the outer membrane to remain inflated and to sufficiently hold the cannula in place. 

Claims 6, 11-15, 18, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht/Sias in view of Fischvogt and Mollenauer (hereinafter, “Albrecht/Sias/Fischvogt/Mollenauer”), as applied to Claim 10 above, and further in view of U.S. Patent No. US 9,254,148 to Hart. 
As to Claims 6, 11, and 12, Albrecht/Sias/Fischvogt/Mollenauer disclose a plurality of flow channels (for filling the outer membrane in Albrecht and the inner membrane as taught in Mollenauer) but are silent as to further comprising a flow selector, wherein the flow selector is actuatable to open or close the at least one flow channel; wherein the flow selector comprises a dial disposed proximate to a proximal end of the cannula; wherein the dial comprises a rotatable layer overlying a port layer comprising a plurality of ports corresponding with and selectively in fluidic communication with said plurality of flow channels, wherein the rotatable layer is rotated to select the ports and the flow channels to open or close. 
Hart teaches a cannula comprising a casing defining a lumen sized and dimensioned to receive one or more medical instruments, a flow channel (path of flow through 206 into lumen), and a flow selector (200), shown in Figs. 16-23, wherein the flow selector is actuatable to open or close the flow channel; wherein the flow selector comprises a dial disposed proximate to a proximal end of the cannula; wherein the dial comprises a rotatable layer overlying a port layer (layer comprising 206) comprising a port (206) corresponding with and in fluidic communication with said flow channel, wherein the rotatable layer is rotated to select the port and the flow channel to open or close (col. 8 / ll. 5-35). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the cannula disclosed in Albrecht/Sias/Fischvogt/Mollenauer with a flow selector comprising a dial as taught by Hart, disposed proximate to a proximal end of the cannula, e.g. near the inlets of the flow channels disclosed in Albrecht/Sias/Fischvogt/Mollenauer, such that the dial comprises a rotatable layer overlying a port layer comprising the plurality of ports corresponding with and selectively in fluidic communication with said plurality of flow channels (each flow channel has a corresponding port that allows access to the flow channel from exterior of the cannula), whereby rotation of the rotatable layer would allow a port and corresponding flow channel to be opened (when 
Further as to Claims 13-15 and 18, Hart teaches the dial comprises a tab (400), wherein the tab is rotatable to open or close the flow channel (based on its position relative to the other tabs 155,156; col. 9 / ll. 50 – col. 10 / ll. 35), shown in Figs. 21-23. 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the dial with a plurality of tabs, since the mere multiplication of the essential working parts of a device involves only routine skill in the art, and a plurality of tabs spaced apart about the dial would allow for various finger holds and better grip. Rotation of any of these plurality of tabs (e.g. a first, second, and third tab), as a mechanism for rotating the rotatable layer relative to the port layer, would serve to fill or seal the outer membrane, or fill or seal the inner membrane disposed in the lumen, when the port and flow channel corresponding to each membrane is or is not aligned with the inflation port on the rotatable layer. When a flow channel is aligned with the inflation port on the rotatable layer, the bellows is coupled with that particular flow channel to inflate or deflate the respective membrane; when no flow channel is aligned with the inflation port, the bellows is functionally sealed off from the cannula. As contemplated by Mollenauer, the bellows may both inflate and deflate the membrane, such that when a flow channel is aligned with the inflation port on the rotatable layer and the bellows is coupled with that particular flow channel, the inflation of the membrane results in corresponding deflation of the bellows and the deflation of the membrane results in corresponding inflation of the bellows. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht/Sias/Fischvogt/Mollenauer/Hart as applied to Claim 12 above, and further in view of Wenchell. 
Albrecht/Sias/Fischvogt/Mollenauer/Hart disclose the claimed invention wherein the port layer allows fluid to enter the bellows, because as contemplated by Mollenauer, the bellows may both inflate and deflate the membrane, such that when a flow channel is aligned with the inflation port on the rotatable layer and the bellows is coupled with that particular flow channel, the inflation of the membrane results in corresponding deflation of the bellows and the deflation of the membrane results in corresponding inflation of the bellows. Albrecht/Sias/Fischvogt/Mollenauer/Hart are silent as to wherein the port layer comprises a bellows port allowing an insufflated fluid to enter the bellows. 
Wenchell teaches a cannula comprising a casing defining a lumen sized and dimensioned to receive one or more medical instruments and an inflatable membrane attached to the casing and filled with a fluid, shown in Fig. 3, wherein insufflated fluid may be permitted to enter the lumen to assist in inflating the membrane [0032]. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide an opening, or bellows port, through a distal part of the cannula disclosed in Albrecht/Sias/Fischvogt/Mollenauer/Hart to allow insufflated fluid from the body cavity to assist in inflating the membrane, as taught by Wenchell, since this would offer supplementary fluid to the fluid pushed in via the bellows. The insufflated fluid may help to expand the membrane as the cannula is being inserted into the body cavity, with the bellows then fully inflating the membrane. Then, as contemplated by Mollenauer, when the bellows deflates the membrane (such that the bellows is correspondingly inflated), the insufflated fluid that had assisted in inflating the membrane would be allowed to enter the bellows. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. US 8,066,673 to Hart et al. discloses an inflatable outer membrane that has a central region 222 that expands slightly to provide a gas-tight occlusion along the cannula when inserted into an incision site, such that there is no requirement for a proximal-end retention member (col. 5 / ll. 34-51), shown in FIGs. 13-17. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                   

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775